1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ROBERT JOHNSON,                                       Case No. 3:20-cv-00179-MMD-WGC
4                                               Plaintiff                  ORDER
5     v.
6     ELY STATE PRISON DENTAL
      EMPLOYEES, et al.,
7
                                         Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
11
     (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1).
12
     Plaintiff has neither paid the full $400 filing fee for this matter nor filed an application to
13
     proceed in forma pauperis.
14
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
15
     application to proceed in forma pauperis and attach both an inmate account statement
16
     for the past six months and a properly executed financial certificate or pay the full $400
17
     filing fee. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not
18
     file it until the matter of the payment of the filing fee is resolved. Plaintiff will be granted
19
     an opportunity to file an application to proceed in forma pauperis, or in the alternative,
20
     pay the full $400 filing fee for this action. If Plaintiff chooses to file an application to
21
     proceed in forma pauperis, he must file a fully complete application to proceed in forma
22
     pauperis, including both an inmate account statement for the past six months and a
23
     properly executed financial certificate.
24
     II.    CONCLUSION
25
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
26
     Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
27
     as the document entitled information and instructions for filing an in forma pauperis
28
     application.
1           IT IS FURTHER ORDERED that within sixty (60) days from the date of this order,
2    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
3    the correct form with complete financial attachments in compliance with 28 U.S.C. §
4    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
5    fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
7    dismissal of this action may result.
8           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
9    (ECF No. 1-1) but will not file it at this time.
10                 March 24, 2020
            DATED: ____________________
11
12                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
